Case 20-40042-JMM         Doc 63     Filed 04/14/20 Entered 04/14/20 16:26:15   Desc Main
                                    Document      Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF IDAHO

In re:
                                                        Case No. 20-40042-JMM
PAULA LYNNE ZIEGLER,
                                                        CHAPTER 7
               Debtor,


     ORDER GRANTING MOTION FOR RELIEF FROM THE AUTOMATIC STAY

         The Court having considered the Motion by James Scott Morrow, Danielle Morrow

and Morrow Ranch La Quinta, LLC, a California limited liability company (collectively

“Movants”) for Relief from the Automatic Stay (“Motion”)(Docket No. 40), and pursuant to

11 U.S.C. §362 and Rule 4001 of the Federal Rules of Bankruptcy Procedure and

Bankruptcy Local Rule 4001.2 and having considered all of the pleadings submitted to the

Court and the arguments of counsel whose appearances are noted on the record at the

preliminary hearing of the Motion on April 7, 2020 and finding that proper notice to all

necessary parties as required by law was provided and for good cause shown,

IT IS HEREBY ORDERED THAT:

         1.    The Motion is granted.

         2.    The Movants are hereby granted relief from the automatic stay pursuant to

11 U.S.C. § 362(a) for cause pursuant to 11 U.S.C. § 362(d)(1) to proceed with and continue

prosecution of the action pending in the Superior Court of the State of California for the

County of Riverside—Palm Springs (“State Court”) commenced by the Movants against




Order Granting Motion for Relief From the Automatic Stay and Notice
Page - 1
Case 20-40042-JMM         Doc 63     Filed 04/14/20 Entered 04/14/20 16:26:15         Desc Main
                                    Document      Page 2 of 4



defendants therein including Paula L. Ziegler the Debtor herein (“Debtor”)1, individually and as

Successor Trustee of the Mark A. Ladeda Separate Property Trust, dated November 11, 2014

(“Ladeda Trust”) entitled James Scott Morrow, an individual, et al vs. Brent Dill, etc. et al

denominated as Case No. PSC1905078 (“Underlying Action”) and the automatic stay is

modified to permit Movants and other parties therein to proceed to final judgment (including

entry of judgment) as against the Debtor herein [(individually and as Successor Trustee of the

Ladeda Trust to the extent the automatic stay is applicable to the Debtor as Successor Trustee of

the Ladeda Trust)] for the purpose of prosecuting and liquidating their claims against the Debtor

for all purposes in the within bankruptcy proceedings including any distribution on account of

such claims and to permit the filing, service and prosecution of cross-complaints against the

Debtor in accordance with applicable non-bankruptcy law so that further proceedings may be

had and completed in the Underlying Action. Nothing contained in this Order shall modify or

terminate the automatic stay under 11 U.S.C. § 362 to permit Movants or any of the other parties

in the Underlying Action collect or seek payment of a final judgment in the Underlying Action

from property of the bankruptcy estate herein except upon further order of the Court or

payments or distributions on account of their allowed claims in the within bankruptcy

case.

        3.     Nothing contained in this Order shall limit or otherwise affect Movants’ rights

and remedies against the non-Debtor defendants in the Underlying Action or any rights and

remedies against the Debtor as a creditor in the within bankruptcy case including the right to




   1 The Debtor is identified in the within bankruptcy case as Paula Lynn Ziegler and is also
known as such.



Order Granting Motion for Relief From the Automatic Stay and Notice
Page - 2
Case 20-40042-JMM         Doc 63     Filed 04/14/20 Entered 04/14/20 16:26:15           Desc Main
                                    Document      Page 3 of 4



assert claims under 11 U.S.C. § 501 and to seek a determination that their claims are non-

dischargeable.

       4.        To the extent that any agreement between any of the defendants in the Underlying

Action, on the one hand, and the Debtor, individually or as Successor Trustee of the Ladeda

Trust on the other hand, provides for the Debtor to participate or engage in any mediation or

arbitration, or any such defendants otherwise assert that they are entitled to compel the Debtor to

participate in mediation or arbitration, such defendants shall be required to request and obtain

relief from the automatic stay to take action to compel the Debtor to do so or otherwise enforce

such agreement or right to compel mediation or arbitration against the Debtor unless the Debtor

agrees to participate therein.

       5.        Notwithstanding the terms and provisions of Rule 4001(a)(3) of the Rules of

Bankruptcy Procedure, the order terminating the automatic stay should be deemed

effective upon its entry by the Court.

                                       DATED: April 14, 2020



                                       ________________________
                                       JOSEPH M. MEIER
                                       CHIEF U. S. BANKRUPTCY JUDGE


Submitted by:


/s/ Ron Kerl
Ron Kerl, Esq.
Attorney for James Scott Morrow, Danielle Morrow and Morrow Ranch La Quinta, LLC

APPROVED AS TO FORM AND CONTENT:
AVERY LAW
Attorneys for the Debtor




Order Granting Motion for Relief From the Automatic Stay and Notice
Page - 3
Case 20-40042-JMM         Doc 63     Filed 04/14/20 Entered 04/14/20 16:26:15   Desc Main
                                    Document      Page 4 of 4



By:/s/ Ryan E. Farnsworth                      Dated: April 13, 2020
        Ryan E. Farnsworth

SPINNER, WOOD & SMITH
Attorneys for the Trustee

By:/s/ Thomas D. Smith                         Dated: April 8, 2020
        Thomas D. Smith




Order Granting Motion for Relief From the Automatic Stay and Notice
Page - 4
